Title: From Alexander Hamilton to George Ingersoll, 12 June 1799
From: Hamilton, Alexander
To: Ingersoll, George


          
            Sir
            New York June 12. 1799
          
          I duly received several letters from you dated Feby. 26 April 3 May the 20th & 23d. and the third instant; an attention to which has been delayed by a pressure of more important business and by the want of adequate assistance in conducting my correspondence.
          Hereafter while you remain at your present post, your communications (as mentioned in my circular of the ———) will be with Major Brooks, in his absence represented by Major Hoops.
          But I deem it proper to take a direct notice of your past communications to me.
          The return of medicines &c  in your letter of the 28 of Feby was forwarded transmitted to the War Department with the usual request that a due supply might be forwarded.
          If there are still any men with you reported — unfit for service who have not been discharged you will cause them to have be furnished with the customary Certificates & sent to this place where they will receive discharges. They must be instructed to address themselves to Major Hoops
          Candles are an established part of the ration and are to be issued of Course.
          Liquor is at the discretion of each Officer Commanding a Post. & under the restrictions specified in the General Order. But to ensure uniformity, I have just issued an order directing that — half a gill per day shall be constantly issued; not meaning however — to derogate from the discretion which the law allows with regard to fatigue service and extraordinary — occasions.
          If the Surgeon shall be of opinion that the Inoculation for the small pox may safely proceed at this advanced period of the season, I shall be glad that it may take place.
          —
        